Citation Nr: 0334974	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  96-33 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a calcaneal stress fracture of the left foot for the period 
from March 1, 1996 to January 5, 2000.

2.  Entitlement to an evaluation in excess of 20 percent for 
a calcaneal stress fracture of the left foot for the period 
beginning January 6, 2000.

3.  Entitlement to service connection for a right foot 
disorder secondary to the service-connected calcaneal stress 
fracture of the left foot.

4.  Entitlement to a certificate for clothing allowance under 
38 C.F.R. § 3.810.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, C.C. and L.E.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.

This case was last before the Board of Veterans' Appeals (the 
Board) in August 2002.  The Board issued a decision on the 
merits addressing the issues listed on the title page.  The 
veteran appealed the Board's August 2002 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In June 2003, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court dated June 27, 2003 granted the motion and vacated 
the Board's decision.  This case was remanded for further 
development, readjudication and disposition in accordance 
with the Court's Order.

Additional issues

Only the issues listed on the title page have been certified 
as being on appeal to the Board and were subject to the 
Court's Order of June 2003.  The veteran has, however, filed 
a timely notice of disagreement as to the denial of his claim 
for a clothing allowance.  This claim was denied by VA 
decision in August 2000, and the veteran's former 
representative filed a timely notice of disagreement on his 
behalf in September 2000.  The veteran's current 
representative indicated in a statement dated in June 2002 
that the veteran wished to continue his appeal of this issue.  

In this remand, the Board will direct the RO to take further 
adjudicative action with regard to this claim.  See Manlincon 
v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.35 
(2003) [a VA Form 8, certification of appeal, is issued by 
for administrative purposes only and does not confer or 
deprive the Board of jurisdiction of an issue].

In addition, it is noted that the Board's decision of August 
2002 mentioned, but did not decide, other potential issues.  
It appears the Board concluded that the veteran was satisfied 
with the award of a 50 percent rating for his service-
connected anxiety disorder and accordingly did not wish to 
further pursue an appeal of that issue.  
The Board based this conclusion on a statement from the 
veteran's former representative dated in September 2000 which 
indicated that he would be satisfied with a 50 percent rating 
for this disability.  The 50 percent rating was later granted 
by a VA rating decision in February 2002.

However, the aforementioned June 2002 statement from the 
veteran's current representative indicated that the veteran 
wished to continue his appeal of this claim.  See AB v. 
Brown, 6 Vet. App. 35 (1993) [when a veteran seeks an 
original or increased rating, it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded].  However, also in the record is a statement from 
the veteran in February 2002 expressing his intention to file 
a new claim seeking increased compensation for the service-
connected anxiety disorder.  The veteran filed that statement 
very shortly after receiving notice of the grant of the 50 
percent rating; however, plainly read that the veteran did 
not express disagreement with the grant of the 50 percent 
rating.  See 38 C.F.R. § 20.201 (2003).  

Thus, there are of record conflicting statements from the 
veteran and his former and current representatives as to his 
satisfaction with the currently assigned 50 percent rating 
for anxiety disorder and/or his desire to disagree with the 
February 2002 rating decision or to initiate a new claim.  
Moreover, and significantly in the Board's estimation, this 
matter was not addressed in the Court's Order or the Joint 
Motion for Remand, which leads to the conclusion that the 
veteran did not dispute the Board's August 2002 conclusion 
that the Board veteran was satisfied with the assignment of 
the 50 percent rating and did not wish to pursue the matter 
on appeal.  Accordingly, the Board does not believe that it 
has jurisdiction over that matter.  
If the veteran wishes to seek an increased disability rating 
for his service-connected psychiatric disability, he should 
contact the RO to clarify his intentions with regard to this 
claim.

The Board in its August 2002 decision also noted that a claim 
seeking entitlement to a total disability rating based on 
individual unemployability (TDIU) had been raised and 
adjudication had been deferred pending further development by 
the RO.  The veteran was had been advised in February 2002 
that his TDIU claim would be adjudicated following 
development.  From review of the record before the Board at 
this time, it appears that his claim remains unadjudicated 
and therefore the Board will again refer it for all further 
appropriate development and adjudication.


REMAND

After having reviewed the veteran's VA claims folder, and to 
ensure compliance with the Court's Order, the Board believes 
that a remand is necessary.

The Veterans Claims Assistance Act of 2000

Reasons for Remand

The Court's Order of June 2003 in essence adopted the Joint 
Motion for Remand, which determined that the Board's decision 
of August 2002 did not contain adequate reasons and bases to 
support its conclusion that VA provided adequate notice of 
the information and evidence necessary to substantiate the 
veteran's claims pursuant to the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107].  The Joint Motion disagreed with the Board's analysis 
that documents in the claims file satisfied the notice 
requirements of the VCAA, in particular, the requirement that 
the notice indicate which portion of any information or 
evidence necessary to substantiate the claim would be 
provided by the claimant and which portion must be provided 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) [when VA receives substantially complete application 
for benefits, it has an obligation to notify claimant of any 
information and medical or lay evidence necessary to 
substantiate the claim]; see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002).  In essence, the Joint 
Motion, as adopted by the Court, found that the notice 
requirements of the VCAA had not been satisfied.

As part of its duty to notify, VA is required to specifically 
inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  In this case, the record shows that the VA 
Regional Office (RO) sent the veteran a VCAA notice letter in 
March 2001; this letter advised the veteran of the law 
governing claims based on service connection, to include 
secondary service connection, as well as advising him that 
for claims seeking increased compensation, the evidence would 
have to show an increase in severity of a disability in 
accord with the Schedule for Rating Disabilities, 38 C.F.R. 
Part 4.  The RO sent the veteran another VCAA letter in 
August 2001, but this letter addressed a claim of service 
connection on a direct basis for a right ankle disorder.

Since the issuance of the Charles decision, the Court has 
repeatedly vacated Board decisions where the VCAA notice sent 
to the claimant failed to specify who was responsible for 
obtaining relevant evidence or information as to the claims 
that were subject to the appealed Board decision.  It is 
abundantly clear from these judicial rulings that providing a 
veteran-claimant with general VCAA notice or furnishing the 
VCAA notice with regard to unrelated claims, each of which 
occurred in this particular case, will not satisfy the VCAA, 
as interpreted by the Court.

The VCAA notice letters mentioned above do not show that the 
veteran was given notice of the division of responsibilities 
between him and the VA in obtaining evidence necessary to 
substantiate the specific claims that are presently in 
appealed status before the Board under the terms of the 
Court's Order of June 2003.  See Quartuccio, supra.  It would 
therefore potentially be prejudicial to the veteran if the 
Board were to proceed with a decision at this time.  See e.g. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
AOJ because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.

The Board further notes that more recent judicial precedent 
has addressed the notification requirements of the VCAA.  
Specifically, in a decision dated September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (the PVA case), the 
Federal Circuit invalidated the 30 day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit found in the PVA 
case that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.

Thus, since this case is being remanded, the AOJ must inform 
the veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

Entitlement to clothing allowance

As noted above, the veteran filed a timely notice of 
disagreement to the denial of his claim for a clothing 
allowance.  It is clear from the representative's statement 
of June 2002 that the veteran wishes to pursue an appeal of 
the denial of this claim.  Where a claimant has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon, 
supra.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed, including providing the 
veteran with written notice of the 
evidence, if any, the veteran is expected 
to provide in support of his appeal the 
evidence, if any, that VBA will obtain 
for him.

2.  Thereafter, VBA should readjudicate 
the issues on appeal.  If any benefits 
sought on appeal remain denied, the VBA 
should provide the veteran and his 
representative a supplemental statement 
of the case.  VBA should then allow the 
veteran an appropriate period of time for 
response.

3.  VBA should furnish a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to a clothing allowance.  
The veteran should be afforded 
appropriate opportunity to prefect an 
appeal.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


